Citation Nr: 0024254	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-02 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder (GAD) as secondary to service-connected subtotal 
gastrectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).  

In a rating decision dated in September 1996, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In a report of contact, reduced to writing 
in the claims folder and dated in April 1997, it was noted 
that the veteran believed that the RO had not considered all 
pertinent records in denying his claim for PTSD.  In a 
statement received in March 1998, the veteran reported that 
he wished to continue his appeal as to the issue of service 
connection for PTSD.  In letters dated in May and June 1998, 
the RO informed the veteran that he had not submitted a 
timely notice of disagreement as to the RO's September 1996, 
denial of service connection for PTSD.  In July 1998 the 
veteran's representative submitted a statement in which he 
essentially disagreed with the RO's determination as to 
whether the veteran had a current appeal for service 
connection for PTSD.  

The question of the timeliness of a notice of disagreement is 
an appealable issue.  38 C.F.R. § 19.34 (1999).  In view of 
the representative's disagreement with the RO's determination 
that the veteran had submitted a timely appeal, the appellate 
process has been initiated.  The RO has not issued a 
statement of the case in response to the notice of 
disagreement, and this issue must be remanded to the RO for 
the issuance of such a statement of the case.  38 U.S.C.A. 
§ 7105; see Manlincon v. West, 12 Vet. App. 238 (1999); 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process)  
see also Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. 
West, 12 Vet. App. 76 (1998).


FINDING OF FACT

The veteran has not submitted competent evidence that there 
is a nexus between current GAD and service, including his 
service-connected subtotal gastrectomy disorder.  


CONCLUSION OF LAW

The veteran's claim for service connection for GAD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran was treated for acute pyelonephritis in August 
1953.  A private physician's statement from March 1954, 
shortly after service separation, reflects that he treated 
the veteran for a duodenal ulcer.  VA examination in June 
1954 found an active duodenal ulcer and a minimal, inactive 
pyelonephritis.  

In an August 1954 rating determination, service connection 
was established for chronic, moderate duodenal ulcer, rated 
as 20 percent disabling, and for chronic, inactive 
pyelonephritis, rated as noncompensable.  

VA records reflect that the veteran was hospitalized in 
August-September 1957 for complaints of epigastric distress, 
nervousness, and insomnia.  It was noted that the veteran had 
undergone a vagotomy and gastro-enterostomy in 1954 at a 
private facility due to his recurring ulcer.  It was also 
noted that the main reason the veteran was seeking 
hospitalization was for his nervousness, irritability, and 
restlessness, which had existed for approximately one year.  
The veteran said that his physician had advised that he seek 
psychiatric help.  The veteran was placed on ulcer management 
and sedation and was soon asymptomatic.  He was referred to 
the psychiatric section for evaluation and treatment.  He was 
ultimately diagnosed with passive dependent personality 
manifested by anxiety and somatization.  

In an October 1957 rating decision, the disability ratings in 
effect for the veteran's gastrointestinal disorders were 
confirmed.  Service connection was denied for the veteran's 
passive dependent personality manifested by anxiety and 
somatization.  

A June 1959 VA examination report showed that the veteran's 
duodenal ulcer remained symptomatic.  

In a July 1959 rating decision, it was determined that the 
1954 operation mentioned above represented an increase in the 
severity of the veteran's condition.  While the 20 percent 
rating for duodenal ulcer and the noncompensable rating for 
pyelonephritis were confirmed, service connection for 
posterior gastroenterostomy and vagotomy was established and 
a 10 percent rating was assigned.  

A VA hospital report reflects that the veteran was 
hospitalized in October-November 1960 for mild epigastric 
distress, nervousness, and insomnia.  He was essentially 
treated for his psychiatric complaints in that testing 
revealed no intestinal obstruction.  The final diagnosis was 
passive dependent personality disorder manifested by anxiety 
and somatization.  

In February 1961, the RO confirmed the service-connected 
disability rating in effect at that time.  

VA gastroinetinal (GI) examination in December 1962 revealed 
a gastro-enterostomy and also an irregularity enlargement of 
the gastric mucosal pattern.  There was no evidence of ulcer 
crater demonstrated.  The veteran stated that he maintained a 
specific diet and took medications.  He had worked as a truck 
driver for the last 3 years.  

In a February 1963 rating decision, the RO combined the 
service-connected duodenal ulcer and the service-connected 
gastroenterostomy and vagotomy, resulting a combined rating 
of 20 percent.  In effect, the 10 percent rating that had 
been in effect for the gastroenterostomy and vagotomy was 
reduced to a noncompensable rating.  

The record reflects that the veteran underwent a segmental 
enterectomy, subtotal gastrectomy gastrojejunostomy and 
jejunojejunostomy in 1967.  In a July 1967 rating decision, a 
temporary total rating (TTR) was assigned for the veteran's 
service-connected duodenal ulcer, now classified as segmental 
enterectomy, subtotal gastrectomy, gastrojejunostomy and 
jejunojejunostomy.  This TTR was to be followed by a 40 
percent rating, effective from September 1, 1967.  

In February 1994, the veteran filed a claim for service 
connection for anxiety and depression as secondary to his 
stomach disorder.  Added to the record were VA records from 
1993 and 1994 which reflect that the veteran continued to be 
seen for gastrointestinal and psychiatric complaints.  GAD 
was the diagnosis in March 1993.  In March 1994, the 
diagnosis was adjustment disorder with mixed emotional 
features.  At that time he was anxious with no evidence of a 
thought disorder.  

In August 1994, the RO denied service connection for anxiety 
and depression as secondary to a service-connected stomach 
condition.  

At a personal hearing in January 1995, the veteran testified 
in support of his claim.  He stated that he was a Medical 
Corpsman for 13 months while in Korea.  He did not see much 
action, but he was in a combat area.  Stomach problems 
developed while in service, but intensified shortly after 
service separation.  Psychiatric problems subsequently 
developed.  He sought VA care in the 1950s.  He said that his 
nervous problems continued over the years and that private 
and VA treatment had also continued.  He felt that there was 
a relationship between the nervous condition and his stomach 
condition.  He felt that his condition was worsening and he 
was on multiple medications.  

Records added to the record subsequent to the personal 
hearing (which were not already of record) included private 
records from 1960 and 1967.  The 1960 documents reflect a 
diagnosis of passive dependent personality disorder 
manifested by anxiety and somatization.  His ulcer condition 
was also noted.  In 1967, he underwent additional stomach 
surgery at a private facility.  VA records added to the 
record show that in 1992 he was on anti-depressant 
medications.  His psychiatric complaints were variously 
diagnosed as GAD, dysthymic disorder, and personality 
disorder.  Anxiety and stress due to his stomach problems was 
reported on numerous occasions, to include in October 1994 
when anxiety was reported as due to the fact that he might 
face additional stomach surgery.  Records from 1993 show that 
the veteran was seen with complaints of bile in his throat at 
night with occasional vomiting and nausea.  He had no 
abdominal pain.  

In June 1995, a hearing officer denied the veteran's claim 
for service connection for a nervous condition as secondary 
to a service-connected stomach condition.  In September 1995, 
the RO denied a rating in excess of 40 percent for the 
veteran's stomach disorder.  

VA psychiatric examination in July 1996 resulted in a 
diagnosis of GAD.  Service connection for post-traumatic 
stress disorder (PTSD) was denied by the RO in a September 
1996 rating action, and the veteran was informed of this 
determination that same month.  

Subsequently added to the record were VA records dated from 
1991 through 1997.  These records reflect that he was seen in 
April 1993 for complaints of occasional nausea with food and 
waking up with bile reflux.  An upper GI was performed which 
revealed free bile reflux with gastric ph of 7.5.  He was 
placed on medication, but his symptoms continued and he lost 
weight.  In August 1994, surgery was recommended.  VA 
examination in August 1997 showed that the veteran complained 
of chronic dyspepsia with bile acid reflux.  There were 
objective findings of esophagitis with bile in the stomach.  
The veteran weighed 137 pounds.  There was no ademia.  The 
examiner noted that the veteran clearly had severe reflux 
esophagitis manifested by nausea and heartburn.  Grade 4 
esophagitis was confirmed by endoscopy in June 1996.  

In a February 1998 rating action, the 40 percent rating in 
effect for segmental enterectomy, subtotal gastrectomy, 
gastrojejunostomy and jejunojejunostomy was increased to 60 
percent, effective from December 7, 1994.  

In a March statement, the veteran indicated that he was 
satisfied with the increased evaluation awarded as to his 
stomach disorder.  He indicated that he wished to continue 
his appeal as to the denial of PTSD.  The RO informed the 
veteran in a letter in June 1998 that his claim for service 
connection for PTSD was denied in September 1996 and that he 
did not file a timely appeal as to that issue.  Therefore, he 
did not have an appeal pending as to that issue.  He was 
informed that the claim would be considered if he submitted 
new and material evidence.  

Subsequently added to the record were VA outpatient treatment 
records from 1998 and 1999 which reflect ongoing treatment 
for GAD.  The treating psychiatrist noted complaints of 
anxiety and sleep disturbance.  

In January 2000, the RO denied service connection for GAD as 
secondary to the service-connected stomach disorder.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995); See also Summers v. Gober, No. 00-7019 
(Fed. Cir. Sept. 1, 2000).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §  1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).


Analysis

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu, supra.  Thus, his lay evidentiary assertions cannot 
establish two of the three basic elements of a well-grounded 
claim for service connection: current disability or a nexus 
between a current disability and an injury or disease in 
service.  In this regard the Board notes that the veteran 
served as a medical corpsman in service.  However, there is 
no evidence that he possesses such medical expertise as to be 
able to render a competent opinion as to the relationship 
between GAD and service or the service connected 
gastrointestinal disorder.  Pond v. West, 12 Vet App 341 
(1999); Black v. Brown, 10 Vet App 279 (1997); Goss v. Brown, 
9 Vet App 109 (1996).

While the record in this case reveals current GAD, there is 
no competent medical evidence of record that there is a nexus 
between GAD and the veteran's service-connected stomach 
disorder or any other disease or injury in service.  There is 
no allegation that any private or other medical provider has 
told the veteran that such a causal relationship exists.  
Thus, there is no basis for further development as there is 
no indication that there are any outstanding medical records 
that would provide the necessary nexus element to make the 
claim well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995); Olson v. Principi, 3 Vet. App. 480 (1992). 

To summarize, the Board notes that a person who submits a 
claim for benefits under a law administered by the Secretary 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  The initial 
burden of submitting a well-grounded claim is on the 
shoulders of the veteran, and he has not submitted sufficient 
evidence thereof.  While the veteran maintains that a causal 
relationship is demonstrated between his psychiatric 
complaints, diagnosed as GAD, and his gastrointestinal 
disorder, the evidence is not convincing that this is so.  
Lay assertions of medical causation will not suffice 
initially to establish a plausible well-grounded claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Lay persons cannot 
provide testimony when expert opinion is required.  Espiritu, 
supra.  Therefore, entitlement to service connection for GAD 
is not plausible on a secondary basis, and the claim is not 
well grounded.  Tirpak, supra. 

There is also no competent medical evidence to show that the 
veteran's GAD was worsened or aggravated by the service-
connected GI disorder pursuant to Allen, supra.  While the 
veteran's stomach complaints certainly appear to have an 
affect on the veteran's mental well being, the relevant 
medical opinion currently of record specifically indicates 
that there is no clinical evidence to suggest aggravation of 
a chronic psychiatric disorder diagnosed as GAD.  

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for GAD as secondary to segmental 
enterectomy, subtotal gastrectomy, gastrojejunostomy, and 
jejunojejunostomy, the appeal must be denied.  No duty to 
assist the appellant in this claim has arisen.  


ORDER

Service connection for GAD as secondary to a service-
connected GI disorder is denied.  


REMAND

As noted in the introduction to this decision, the issue of 
the timeliness of the veteran's notice of disagreement with 
the denial of service connection for PTSD must be remanded to 
the RO for the issuance of a statement of the case and an 
opportunity for the veteran to perfect his appeal.

Accordingly, this case is remanded for the following:

After undertaking any other indicated 
development, the RO should issue a 
statement of the case as to the 
timeliness of the veteran's notice of 
disagreement with the September 1996 
rating decision denying service 
connection for PTSD.  If the benefit 
sought remains denied, the veteran should 
then be afforded an opportunity to 
perfect his appeal by submitting a timely 
and sufficient substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

